 

Exhibit 10.2

 

AMENDMENT NO. 1

 

AMENDMENT TO

LICENSE AND COLLABORATION AGREEMENT

 

THIS AMENDMENT TO LICENSE AND COLLABORATION AGREEMENT (this “Amendment”), is
entered into this 13th day of June 2007 (the “Effective Date”) by and between
Santaris Pharma A/S, a Danish corporation having its principal place of business
at Horsholm, Denmark (“Santaris”), and Enzon Pharmaceuticals, Inc., a Delaware
corporation having its principal place of business at Bridgewater, New Jersey
08807 (“Enzon”). Santaris and Enzon may be referred herein individually as a
“Party” or collectively, as the “Parties”.

 

BACKGROUND

 

WHEREAS, Enzon and Santaris entered into the License and Collaboration Agreement
dated July 26, 2006 (the “Agreement”); and

 

WHEREAS, Enzon and Santaris desire to amend and restate certain provisions of
the Agreement.

 

NOW, THEREFORE, in consideration of the covenants and obligations expressed
herein and intending to be legally bound, and otherwise bound by proper and
reasonable conduct, the Parties agree as follows:

 

1.Capitalized terms used herein and not otherwise defined shall have the
meanings given to them in the Agreement.

 

2.Section 5.3 of the Agreement is hereby amended and restated in its entirety as
follows:

 

Generation and Delivery of LNA Compounds. Following the designation of the
Additional Targets, Santaris shall then, at its sole cost and expense, use its
Diligent Efforts to design, identify, synthesize, screen and select in cell
culture LNA Compounds that meet the applicable Compound Acceptance Criteria and
to generate and deliver to Enzon LNA Compounds for all Additional Targets in
roughly equals intervals within a twenty-four (24) month period; provided,
however, if Santaris has successfully generated such LNA Compounds more
frequently than one every four (4) months, Santaris may elect to deliver such
LNA Compounds to Enzon.

 

3.The third sentence of Section 5.4 of the Agreement is hereby amended and
restated in its entirety as follows:

 

Upon delivery by Santaris of at least two (2) grams of substance for at least
two (2) LNA Compounds meeting the applicable Compound Acceptance Criteria for an
Additional Target (each of which is an “Accepted LNA Compound”), Enzon shall pay
the amount required under Section 7.3; provided, however, in the event that
Santaris elects to deliver the LNA Compounds to Enzon more frequently than one
every four (4) months pursuant to Section 5.3, Enzon shall not be required to
pay the amount required under Section 7.3 more than once in any four month
period pursuant to the terms of Section 7.3.

 

1

 

 

4.The second sentence of Section 5.5 of the Agreement is hereby amended and
restated in its entirety as follows:

 

Enzon shall use its Diligent Efforts to determine, within eighteen (18) months
after delivery of the Accepted LNA Compound against each Additional Target from
Santaris, whether it wishes to select any Accepted LNA Compound to commence
pre-clinical toxicology studies; provided, however, if Santaris delivers the
Accepted LNA Compound for more than one Additional Target in any four month
period, Enzon shall have an additional period of time equal to the amount of
time such Accepted LNA Compound was delivered earlier than expected. For
example, if Santaris delivers Accepted LNA Compound against the sixth Additional
Target in the twelfth month following the designation of the Additional Targets,
Enzon shall have thirty (30) months from such delivery to make such
determination.

 

5.The table in Section 6.1(a) of the Agreement is hereby amended and restated in
its entirety as follows:

 

 

Development Milestone     Time to Achieve         Determination to: (i) select
an Accepted LNA Compound for Development (i.e., designation of a Selected LNA
Compound) and (ii) commence pre-clinical toxicology study therefor (other than
for SPC2968 or SPC3042)     18 months after delivery (or such longer period of
time as extended pursuant to Section 5.5) by Santaris of the Accepted LNA
Compound                 Filing of an IND in the Enzon Territory for the first
Product for each Enzon Target    

(a) December 31, 2006 in respect of SPC2968;

 

(b) 18 months after Effective Date in respect of SPC3042; and

 

(c) in respect of other Selected LNA Compounds, 18 months after designation by
Enzon as a Selected LNA Compound against each Additional Target 

 

2

 

 

6.Section 7.3 of the Agreement is hereby amended and restated in its entirety as
follows:

 

Selected LNA Compound Acceptance Fees. Within thirty (30) days after the
delivery by Santaris of at least two (2) grams of LNA Compounds meeting the
Compound Acceptance Criteria for an Additional Target pursuant to Section 5.4,
Enzon shall pay US$1,000,000 with respect to each of six (6) Additional Targets;
provided, however, in the event that Santaris elects to deliver the LNA
Compounds meeting the Compound Acceptance Criteria for more than one Additional
Target in any four (4) month period, Enzon shall not be required to pay the
amount required under this Section 7.3 more than once in any four month period.
For example, if Santaris delivers at least two (2) grams of LNA Compounds
meeting the Compound Acceptance Criteria for two Additional Targets on April 30
and delivers another two (2) grams of LNA Compound meeting the Compound
Acceptance Criteria for the third Additional Target on May 31, Enzon shall owe
Santaris a payment on May 30 for the first Additional Target, a payment on
September 30 for the second Additional Target, and a payment on January 31 of
the following year for the third Additional Target. If the first Event Milestone
Payment payable under Section 7.4 in respect of any Additional Target is payable
before the amount payable under this Section 7.3 in respect of such Additional
Target is payable, such amount payable under this Section 7.3 shall be paid at
the same time as such Event Milestone Payment is payable. For the purpose of
Section 10.4(b)(ii), the amounts payable under this Section 7.3 shall accrue
upon delivery of such quantities of LNA Compound meeting the Compound Acceptance
Criteria for an Additional Target, even if the payment may be deferred as
provided above.

 

7.Except as set forth in this Amendment, the Agreement shall remain in full
force and effect.

 

8.Resolution of all disputes arising out of or related to this Amendment or the
performance, enforcement, breach or termination of this Amendment and any
remedies relating thereto, shall be governed by and construed under the
substantive Laws of the State of New York, without regard to conflicts of law
rules that would provide for application of the Law of a jurisdiction outside
New York. To the extent there is any such dispute, such dispute will be handled
in accordance with the procedures set forth in Section 13 of the Agreement.

 

9.This Amendment may be executed in two or more counterparts (including by
facsimile or .pdf file) each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

3

 

 

IN WITNESS WHEREOF, the Parties have executed this Amendment in duplicate
originals by their proper officers as of the date and year first above written.

 

SANTARIS PHARMA A/S   ENZON PHARMACEUTICALS, INC.           By: /s/Keith
McCullagh   By: /s/Ivan Horak           NAME: Keith McCullagh   NAME: Ivan Horak
TITLE: CEO   TITLE: EVP – R&D, CSO                     By: /s/Henrik Stage      
          NAME: Henrik Stage       TITLE: CFO      

 



4

 

